— Judgment unanimously affirmed. Memorandum: Defendant’s claim that he was sentenced improperly is without merit. The People filed a predicate felony information and, prior to sentencing, defendant was asked if he wished to controvert the charges in the information. Defendant, by standing mute, admitted the charges and no hearing was required (CPL 400.21 [3]; People v Santana, 104 AD2d 677; see also, People v Tumminia, 101 AD2d 605). At sentencing, defendant again elected to stand mute, and the court properly imposed sentences based upon defendant’s status as a second felony offender.
We have reviewed the remaining claims advanced in the brief submitted by defendant’s counsel and in defendant’s pro se supplemental brief, and conclude that the issues either were not preserved for appeal (CPL 470.05 [2]) or that they lack merit. (Appeal from judgment of Onondaga County Court, Burke, J. — rape, first degree, and other charges.) Present— Callahan, J. P., Denman, Green, Pine and Balio, JJ.